BAUM, Chief Judge
concurs in part and dissents in part:
I concur with the rejection of Appellant’s assigned errors. The record does not establish that Appellant’s restriction was tantamount to confinement or that it constituted unlawful punishment in violation of Article 13, UCMJ. I dissent from the action on the sentence, however. In determining what sentence should be approved, two things bearing on sentence are of particular concern to me, the length of pretrial restriction and the effect on Appellant of his head injury.
Judge Cahill notes that Appellant remained in pretrial restriction for over four months from the time a military judge was detailed until the case was tried, during which time he repeatedly requested speedy trial. When we add to that restriction approximately three months of combined restriction and confinement before a defense counsel and judge were assigned, we have over seven months of pretrial restraint. I agree with Judge Cahill that it may be appropriate at some point for the military judge to order release after reviewing the continuing need for pretrial restraint, if further delay is unavoidable. Although the judge in this case did not do that, possibly because the defense counsel affirmatively announced that he was not challenging the validity of Appellant’s restriction, the military judge did expressly state that he would take the pretrial restriction into consideration when adjudging a sentence. I, too, have taken that lengthy restraint into consideration in determining the sentence that I would approve. All confinement has already been served, and standing alone, the restriction does not, in my view, warrant disapproval of the punitive discharge.0 When considered in conjunction with Appellant’s head injury, however, I reach a different conclusion.
As recounted in the principal opinion, medical records admitted in evidence reveal that Appellant suffered a serious injury to his head on 19 April 2002 resulting in balance, speech, and memory problems, cognitive and emotional difficulties, and recurring headaches. Some of these effects were continuing at the time of Appellant’s offenses, particularly mood swings and severe headaches. I have balanced the information concerning Appellant’s condition, in conjunction with his prior record, against his offenses. Appellant enlisted in the Coast Guard in 1999, and, at the time of his injury, had advanced to Petty Officer Third Class. He also earned a good conduct medal, but disciplinary problems developed after the injury to his head, and, according to his statement to the court prior to sentencing, he “wrongfully found refuge in marijuana” after his drastic accident. R. at 127. Although the record does not reveal the basis for the defense’s request for a board to determine Appellant’s mental responsibility and competency to stand trial, I strongly suspect it related to the effects from his injury. The board found Appellant mentally *933responsible and competent, and that determination has not been challenged. His medical condition does have a bearing on the sentence to be approved, however.
Article 66, UCMJ, allows this Court to affirm only the sentence or such part or amount of it as we find correct in law and fact and determine, on the basis of the entire record, should be approved. Following that precept, after taking into consideration Appellant’s injury to his head and its continuing effects, I do not believe that a bad-conduct discharge should be approved. For that reason, I dissent from the majority’s action on the sentence.